Citation Nr: 1823072	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  12-17 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right shoulder disability, to include as due to exposure to herbicide agents.

2. Entitlement to service connection for a right upper arm disability, to include as due to exposure to herbicide agents. 

3. Entitlement to service connection for a right arm biceps muscle disability, to include as due to exposure to herbicide agents.

4. Entitlement to service connection for postoperative cystic mass of the perirectal region and recurrent rectal cysts, to include as due to exposure to herbicide agents (rectal cysts).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A copy of the DRO hearing transcript has been associated with the record.  He declined a hearing before the Board.

In November 2014, during the pendency of the present appeal, the Veteran properly appointed Veterans of Foreign Wars of the United States (VFW) as his new representative, thereby revoking his previous representative, the Florida Department of Veterans Affairs.  See 38 C.F.R. § 14.631(f)(1) (2017).

This appeal was remanded by the Board in November 2014, July 2016, and February 2017.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1. The Veteran's right shoulder disability did not manifest during service or within one year of separation from service, has not been continuous since service, and is not etiologically related to service, including exposure to herbicide agents.

2. The Veteran does not have a current diagnosis of a right upper arm disability, aside from above-noted right shoulder disability.

3. The Veteran does not have a current diagnosis of a right arm bicep disability.

4. The Veteran's rectal cysts are not related to or caused by service, including exposure to herbicide agents.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for a right upper arm disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for service connection for a right arm biceps muscle disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. The criteria for service connection for rectal cysts have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Matters

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


Service Connection - Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Arthritis (degenerative joint disease) is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from active service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of active service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  As discussed below, the Veteran does not allege that his current right shoulder disability manifested within one year from the date of his separation from active service.  Therefore, the one-year presumption does not apply.

The Veteran in this case served in Vietnam from June 1966 to November 1966; therefore, he is presumed to have been exposed to herbicide agents therein.  VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  While the Veteran is presumed to have been exposed to herbicide agents, neither rectal cysts nor arthritis are conditions associated with herbicide agents under VA regulations.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  VA has determined that there is no positive association between exposure to herbicide agents and any other condition for which it has not specifically determined a presumption of service connection is warranted.  61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341 -46 (1994).  Despite this, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, as discussed below, the Veteran has not presented any medical evidence suggesting a nexus between his in-service herbicide agent exposure and the claimed conditions.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claim for a Right Shoulder Disability - Analysis 

The Veteran contends that his right shoulder disability is related to service, including as due to repetitive motion as well as due to herbicide agent exposure during service.

As an initial matter, the Veteran is currently diagnosed with a current right shoulder disability, namely, right shoulder arthropathy and a rotator cuff tear.  See February 2015 VA examination report.  He also had a total shoulder joint replacement in 1996, secondary to degenerative changes (arthritis) in the shoulder joint.  See October 2017 VA medical opinion.  

Turning to the evidence, in April 2010, the Veteran stated that he has had right shoulder pain for many years.  He reported first seeing a doctor for his right shoulder condition in 1989 or 1990.  He alleged that his right shoulder condition was related to his exposure to herbicide agents during service.  

During the March 2012 DRO hearing, the Veteran stated that his primary duty during service was as a lead gunner for a 106 recoilless rifle.  He stated that this involved a lot of repetitive motion in picking up shells and loading the rifle.  He stated that he first noticed his right shoulder symptoms a couple of years after service and the shoulder disability had worsened over the years.  He stated that he worked as a laborer immediately after service, before going back to school for computer programming.  He later worked in stores.  

The Veteran was afforded a VA shoulder and arm conditions examination in February 2015.  He was diagnosed with right shoulder arthropathy, with limited range of motion of the shoulder and a history of surgery.  A rotator cuff condition was suspected, with positive empty-can, external rotation/infraspinatus strength, and lift-off subscapularis tests.  The VA examiner opined that the Veteran's right shoulder condition was less likely than not incurred in or caused by service because there was no evidence of a right shoulder injury or symptoms in the service-treatment records.  In a July 2015 addendum, the VA examiner opined that the Veteran's right shoulder disability was not aggravated by his herbicide agent exposure.  In July 2016, the Board found the February 2015 opinion and July 2015 addendum to be inadequate; therefore, they carry little probative weight.

The Veteran was afforded an additional VA examination in September 2016.  The VA examiner stated that the Veteran's disability status-post right shoulder surgery in 1996 is less likely than not incurred in, or caused or aggravated by service, to include exposure to herbicides.  The VA examiner stated that the Veteran's right shoulder disability is not amongst those disabilities that may be presumptively deemed service-related due to underlying Agent Orange exposure under the provisions of 38 C.F.R. § 3.309(e).  The VA examiner also stated that there was no objective evidence of a chronic right shoulder condition in service or in any close proximity to service.  In February 2017, the Board also found this opinion to be inadequate; therefore, it has little probative weight.

The Veteran was afforded an additional VA examination in March 2017.  The VA examiner opined that the Veteran's right shoulder condition was less likely than not related to, or caused by, service because there was no evidence of a right shoulder condition in the service treatment records.  The Board finds this opinion to be inadequate and have little probative value because it relies solely on the absence of evidence in the Veteran's service treatment records and did not address his lay statements regarding repetitive motion during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In a June 2017 addendum, the March 2017 VA examiner opined that the Veteran's right shoulder condition was less likely than not related to, caused by, or aggravated by herbicide exposure.  No rationale was given to support this opinion.  Therefore, the opinion is inadequate and afforded little probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In October 2017, a VA physician opined that it is less likely than not that the Veteran's right shoulder disability is related to his military service, including exposure to herbicide agents.  The physician noted the Veteran's lay reports of repetitive motion in service while loading shells, but noted the lack of subjective and/or objective, orthopedically and/or medically-based clinical evidence in the Veteran's service treatment records to support a nexus to service.  The physician also noted that no right shoulder condition or symptoms were noted on the Veteran's separation examination in January 1967.  The physician stated further that it was not until 1996, 29 years after separation from service that the Veteran underwent a total shoulder joint replacement and arthroscopic surgery, secondary to degenerative changes in the shoulder joint.  The physician also noted the only slight decrease in right shoulder flexion and abduction noted in the September 2016 VA examination report, the inference being that had the right shoulder problems stemmed from service the symptoms would be worse than just slight almost 30 years later.  The physician also stated that VA and Institute of Medicine studies lacked any sufficient medically-based clinical evidence to support a presumptive and/or direct nexus between degenerative shoulder disease and exposure to herbicides.  The physician also reasoned that VA studies lacked sufficient objective medically-based, clinical evidence to support and/or correlate an etiology of repetitive motion used in loading shells with a delayed (more than 29 years) diagnosis of degenerative shoulder condition.  For these reasons, the physician concluded that it is less likely than not that the Veteran's right shoulder disability is related to his military service.  The Board finds this most recent opinion to be adequate and highly probative, as it is based on a detailed review of the record, includes an accurate medical history, considers the Veteran's lay statements, and includes a detailed rationale to support the nexus opinions.

Based on a review of the evidence, both lay and medical, the Board finds the Veteran's right shoulder disability did not manifest within one year after service and has not been continuous since service.  There is no evidence of treatment for or symptoms of a right shoulder disability in the Veteran's service treatment records or his separation examination.  In addition, the Veteran stated during the March 2012 DRO hearing that his right shoulder disability did not manifest until a few years after service.  Therefore, the weight of the evidence supports a finding that the Veteran's right shoulder disability did not manifest within one year of separation from service and has not been continuous since service. 

The Veteran is presumed to have been exposed to herbicide agents during service.  However, as explained above, arthritis and rotator cuff tears are not diseases entitled to service connection based on exposure to herbicide agents.  See 38 C.F.R. § 3.307, 3.309(e).  Therefore presumptive service connection on such basis is not warranted.

The Veteran is competent to report his current observable right shoulder symptoms, but is not competent to relate his current disability to service as he is not shown to possess the requisite medical training.

The Veteran has not presented any medical evidence relating his current right shoulder disability directly to his in-service herbicide agent exposure.  The only competent and adequate nexus opinion of record regarding the Veteran's exposure to herbicide agents is the October 2017 opinion from the VA physician, which is not favorable to the claim.  As discussed above, the Board finds this opinion to be highly probative and outweighs the Veteran's lay statements as to etiology.  As the October 2017 VA physician's negative nexus opinion is the only competent nexus opinion of record and is highly probative, the Board finds that presumptive and/or direct service connection for a right shoulder disability is not warranted based on exposure to herbicide agents.

Finally, the Board finds that the Veteran's right shoulder disability is not related to or caused by service, including repetitive motion during service.  The Veteran has not presented any medical evidence suggesting a nexus between his in-service repetitive motion and his current right shoulder disability.   The only competent and adequate nexus opinion of record regarding the Veteran's repetitive motion during service is the October 2017 negative nexus opinion from the VA physician.  As discussed above, the Board finds this opinion to be highly probative and outweighs the Veteran's lay statements as to etiology.  As the October 2017 VA physician's negative nexus opinion is the only competent nexus opinion of record and is highly probative, the Board finds that service connection for a right shoulder disability is not warranted on a direct basis, including as due to repetitive motion during service.

In summary, the Board finds that the weight of the evidence supports a finding that service connection for a right shoulder disability is not warranted, as the disability did not manifest during service, is not etiologically related to service, including as due to exposure to herbicides or repetitive motion, did not manifest within one year of separation from service, and the right shoulder disability symptoms have not been continuous since service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 4.3, 4.7 (2017).


Service Connection Claim for a Right Upper Arm Disability - Analysis

The Veteran seeks service connection for a right upper arm disability, which he also contends is related to exposure to herbicide agents during service.

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence demonstrates that the Veteran does not have a diagnosis of a right upper arm disability.  The Veteran's VA treatment records, as well as the February 2015, September 2016, March 2017, and October 2017 VA examination reports, do not reflect a current diagnosis of a right upper arm disability, or any symptoms thereof.  

The Veteran is competent to report symptoms he experiences in the right upper arm.  Insomuch as the Veteran has attempted to establish a diagnosis of a right upper arm disability through his own lay assertions, the Board finds that the Veteran is not competent to diagnose that he has a current diagnosis of a right upper arm disability due to the medical complexity of the matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the disability where the disability is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran is not competent to render such a diagnosis.

Importantly, service connection may only be granted for a current disability; when a claimed disability is not shown, there may be no grant of service connection.  See 38 U.S.C. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the record contains no current diagnosis of a right upper arm disability per se.  The only disability in the right arm involves the shoulder and the Board's has already addressed such issue above.  As the Veteran is not currently diagnosed with a right upper arm disability, aside from the right shoulder disability, his service connection claim must be denied.  

As there is no current disability, a discussion of any in-service incurrence or aggravation of a disease or injury, or nexus, is unnecessary.  Entitlement to service connection for a right upper arm disability is denied.


Service Connection Claim for a Right Arm Biceps Muscle Disability - Analysis

The Veteran seeks service connection for a right arm biceps muscle disability which he contends is related to exposure to herbicide agents during service.

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence demonstrates that the Veteran does not have a diagnosis of a right arm biceps muscle disability.  The Veteran's VA treatment records, as well as the February 2015, September 2016, March 2017, and October 2017 VA examination reports, do not reflect a current diagnosis of a right arm biceps muscle disability, or any symptoms thereof.  Furthermore, the February 2015 VA examiner stated that the Veteran did not have a current muscle injury and had not ever been diagnosed with a muscle injury.  

The Veteran is competent to report symptoms he experiences in the right arm bicep.  However, insomuch as the Veteran attempts to establish a diagnosis of a right arm biceps muscle disability through his own lay assertions, the Board finds that the Veteran is not competent to diagnose that he has a current diagnosis of a right arm biceps muscle disability due to the medical complexity of the matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the disability where the disability is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran is not competent to render such a diagnosis.

Importantly, service connection may only be granted for a current disability; when a claimed disability is not shown, there may be no grant of service connection.  See 38 U.S.C. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the record contains no current diagnosis of a right arm bicep muscle disability.  As the Veteran is not currently diagnosed with a right arm bicep muscle disability, his service connection claim must be denied.  

As there is no current disability, a discussion of any in-service incurrence or aggravation of a disease or injury, or nexus, is unnecessary.  Entitlement to service connection for a right arm biceps muscle disability is denied.


Service Connection Claim for Rectal Cysts - Analysis

The Veteran seeks service connection for rectal cysts, which he asserts initially manifested during active service and have been recurrent since service

As an initial matter, the Board finds that the Veteran had a cystic mass on the rectum that was excised in October 2002, an anal fistula repair in 2002 and a fistulotomy in February 2008.  However, the February 2015 VA examination report indicated that there were no current abnormalities.  Therefore, the Board finds that the current disability is residuals of the postoperative cystic mass of the perirectal region.

Next, the Veteran's service treatment records are negative for any skin complaints, treatment or diagnoses.  However, the Veteran stated that his rectal cysts first manifested during service and have been intermittently recurrent since service.  See March 2012 DRO hearing transcript.  The Veteran is competent to report the initial manifestation and frequent recurrence of a skin disorder such as a cyst, as a skin disorder lends itself to lay observation.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  The Board finds that Veteran's statements regarding the initial manifestation of a rectal cyst during service to be both competent and credible.  

Turning to the issue of etiology, the Veteran was afforded VA examinations in February 2015(with July 2015 addendum) and September 2016.  In July 2016, the Board found that the February 2015 and July 2015 addendum were inadequate to decide the claim.  In February 2017, the Board also found the September 2016 VA examiner's opinion to be inadequate.  Not only are these opinions inadequate, they carry little probative value.

Most recently, in February 2017, the Board directed that another etiology opinion be obtained, specifically from a VA physician.  In June 2017, the RO obtained an etiology opinion from a VA physician's assistant.  The VA physician's assistant opined that the Veteran's rectal mass was not caused or related to herbicide exposure nor aggravated by herbicide exposure.  The physician's assistant further opined that there was no nexus with a cystic mass or rectal fistula with Agent Orange, nor was this condition seen in the Veteran's service treatment records.  No rationale was given to support these opinions; therefore, they are inadequate and ultimately of no probative value.   See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is accorded no weight).

Thereafter, in order to comply with the Board's February 2017 remand directives, VA obtained another opinion, specifically from a VA physician.  In October 2017, a VA physician opined that it is less likely than not that the Veteran's anorectal abscess with fistula was related to and/or caused by service, to include exposure to herbicide agents.  The physician explained the medical processes and causes of anorectal abscess and anorectal fistula, and noted that the Veteran's service treatment records are negative for objective or subjective evidence of anorectal abscess or fistula.  The VA examiner noted that the Veteran underwent excision of a cystic mass involving the perirectal area in October 2002, was diagnosed with a recurrent perianal abscess and fistula in 2005, and underwent a fistulotomy in February 2008.  For these reasons, the VA examiner opined that it is at least as likely as not that the etiology of the Veteran's claimed anorectal condition, to include postoperative cystic mass of the perirectal region and recurrent rectal cysts, related to the formations of anorectal abscess with fistula tract communications between anatomical tissue planes because the repeated strain of bowel movements introduces fecal material into the anal glands and corrected by the 2008 surgical intervention.  Thus, the VA physician concluded that it is less likely than not that the Veteran's anorectal abscess with fistula related to, or was caused by, his military service and/or exposure to herbicides.  Furthermore, the VA physician opined that current anorectal and colorectal literature lacks sufficient objective, colorectally-based, clinical evidence to support a nexus between exposure to Agent Orange and the Veteran's anorectal abscess acquired approximately 36 years after separation from service.  The VA physician stated that there was no evidence to support a nexus between anorectal abscess and exposure to herbicide agents.  Therefore, the physician concluded that it is less likely than not that the Veteran's anorectal abscess is related to or was aggravated by exposure to herbicide agents.  The physician gave a detailed explanation of this condition and its causes and opined that it is less likely than not that the Veteran's claimed anorectal fistula(s) are related to, caused by or aggravated by this condition.  The Board finds these nexus opinions to be both adequate and highly probative, as the VA physician gave a detailed medical history, noted the Veteran's credible lay statements and presumed exposure to herbicides during service, addressed all possible theories of entitlement that had been raised by the record, and gave a highly detailed rationale, supported by medical literature, to support the nexus opinion.  

Based on a review of the evidence, both lay and medical, the Board finds the Veteran's current rectal cysts are not related to or caused by service, including exposure to herbicide agents.  As explained above, rectal cysts are not diseases entitled to service connection based on exposure to herbicide agents.  See 38 C.F.R. § 3.307, 3.309(e).  Therefore, service connection on such basis may not be presumed.  

The Veteran has not presented any medical evidence suggesting a nexus between his current rectal cysts and service, including herbicide agent exposure.  The only competent and adequate nexus opinion of record regarding the rectal cysts is the October 2017 negative nexus opinion from the VA physician.  As discussed above, the Board finds this opinion to be highly probative.  As the October 2017 VA physician's negative nexus opinion is the only competent nexus opinion of record and is highly probative and outweighs the Veteran's lay statements as to etiology, the Board finds that service connection for rectal cysts is not warranted, including as related to exposure to herbicide agents.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C. § 5107 (2012); 38 C.F.R. 
§§ 4.3, 4.7 (2017).

ORDER

Service connection for a right shoulder disability is denied.

Service connection for a right upper arm disability is denied.

Service connection for a right arm bicep muscle disability is denied.

Service connection for rectal cysts is denied.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


